Citation Nr: 1634070	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-11 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to January 12, 2012 and in excess of 70 percent from January 12, 2012 for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to November 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  A June 2009 rating decision denied service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) to this decision in July 2009.  Thereafter the RO granted service connection for PTSD in April 2011 and assigned a 30 percent disability rating.  The Veteran submitted a statement in January 2012, which the RO construed as a new claim for increase, however, the Board is interpreting this statement as an NOD to the rating assigned for PTSD in the April 2011 rating decision and recharacterized the issue on the title page as entitlement to an initial increased rating for PTSD, rather than an effective date claim.  In a January 2012 rating decision, the RO awarded a 70 percent disability rating for PTSD, effective January 12, 2012.  The Veteran then filed an NOD in March 2012.  A Statement of the Case (SOC) was issued in April 2009 and the Veteran submitted a substantive appeal, via VA form 9, in April 2012.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in June 2016.  A transcript of that hearing has been associated with the claims file.  

The TDIU claim has been raised by the Veteran and record during the pendency of this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the last VA examination of the Veteran's PTSD in February 2012, he has continued to claim his condition is worse.  See June 2016 Travel Board hearing.  Therefore, a new VA examination is necessary to adequately determine the current severity of the Veteran's PTSD disability and the effects on his employability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

All outstanding medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice regarding the issue of TDIU.

2.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his PTSD.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The evaluation of the PTSD should consist of all necessary testing.  

The examiner is asked to comment on the degree of severity of the Veteran's PTSD and the effects on his employment and activities of daily living.  The examiner should discuss the impact of the Veteran's PTSD in regard to his ability to maintain employment.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

4.  Ensure the examiner's opinion is responsive to the determinative issues of the severity of PTSD and unemployability at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

5.  Then, readjudicate the claim for increase and entitlement to TDIU in light of this and all other additional evidence.  If the issues are denied, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




